UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVESERVICES

JUN 3 0 2003

This letteris in response to your letterto Senator Richard Shelby regarding children's
rights versus parents' rights in early childhood special education. Your letterwas
forwarded to the Office of Special Education Programs in the Office of Special Education
and RehabilitativeServices.
In your letter, you state that you were informed that a child cannot be evaluated and
receive early intervention services and later special education services if parents do not
give written consent and that you were told that laws concerning this issue are presently
being reviewed. You state that you are concerned that not all parents are "capable of
making rational decisions for their children" and that many children "who have been
identified by their pediatricians as children who have developmental delays do not
receive the help that is available."
Parental Consent for Evaluation. The Individuals with Disabilities Education Act (IDEA)
and the final regulations implemented pursuant to this Act specifically address parental
consent for evaluations. The regulations implementing Part C of the IDEA (concerning
early intervention services for infants and toddlers with disabilities birth through two
years of age), at 34 CFR §303.404(a), require that written parental consent be obtained
before conducting the initial evaluation and assessment of a child. The Part C.
regulations, at 34 CFR § 303.404Co), further require that the public agency make
reasonable efforts to ensure that the parent is fully aware of the nature of the evaluation
and assessment or the services that would be available and understands that the child will
not be able to receive the evaluation and assessment or services unless consent is given.
Similarly, the regulations implementing Part B of the IDEA (concerning special
education and related services for children with disabilities), at 34 CFR § 300.505(a)(1),
specifically require that informed parental consent be obtained before an initial
evaluation or reevaluation.
If a parent refuses consent for an initial evaluation or reevaluation, the regulations
implementing Parts C and B of the IDEA permit the agency to pursue those evaluations
by using the mediation and due process procedure s outlined in IDEA, except to the extent
inconsistent with State law relating to parental consent. (See Note 2 following section
303.404 of the Part C regulations and section 300.505Co) of the Part B regulations.)

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our

mission is to e n s u r e e q u a l a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page2

Parental Consent for the Initial Provision of Services. The Part C regulations require, at
34 CFR §303.404(a), that written parental consent also be obtained before initiating the
provision of early intervention services. Similarly, the Part B regulations, at 34 CFR
§300.505(a)(1), require that informed parental consent be obtained before the initial
provision of special education and related services. There is n__rioprovision authorizing
public agencies to use mediation or due process procedures to override a parent's refusal
to consent to the initial provision of early intervention or special education and related
services.
You stated in your letter that you were told that laws concerning this issue are presently
being reviewed. The reauthorization of the IDEA is currently being considered in
Congress.
A final question in your letter is "Why can't evaluations to detect learning disabilities
(with the parent's knowledge, of course) be part of all the other tests given to children
when they enter kindergarten?"
The IDEA requires States to have in place policies and procedures for ensuring that all
children with disabilities are identified, located, and evaluated. This requirement is
known as "child find" and is applicable to all infants, toddlers and children with
disabilities. (See 34 CFR §§300.125 and 303.321.) Thus, each State decides the methods
it will use to fulfill its child find responsibilities. In addition, the Part B regulations
provide that parental consent is not required for administering a test or other evaluation
that is administered to all children, unless, before administration of that test or evaluation,
consent is required of parents of all children. (See 34 CFR §300.505(a)(3)(ii).)
However, if a child is suspected of having a disability on the basis of a general screening
or assessment administered to all children, parental consent must be obtained before a full
and individual evaluation, consistent with the requirements of the IDEA, is conducted.
I hope you find this information helpful. If you would like further assistance, please
contact Dr. Wendy Tada of my office at 202-205-9094.
Sincerely

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Mr. Mabrey Whetstone
Director, Special Education Services
Alabama State Department of Education
Elizabeth Prince
Alabama Part C Coordinator

